*239Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about August 19, 2004, which, to the extent appealed from as limited by the brief, found derivative neglect, resulting in the placement of the subject child in the custody of his maternal grandmother under supervision of the Administration for Children’s Services until October 30, 2004, unanimously affirmed, without costs.
The actual placement has been rendered moot by the expiration of the dispositional order (see Matter of Thalia L., 303 AD2d 162 [2003]). The finding of derivative neglect is supported by evidence that appellant neglected the child’s siblings by possessing large amounts of cocaine and drug paraphernalia in the apartment in which appellant resided with the children, and in which he was arrested in the presence of the children after police officers executing a search warrant used a battering ram to gain access to the apartment. This conduct demonstrates such an impaired level of parental judgment as to create a substantial risk of harm to any child under appellant’s care (Family Ct Act § 1012 [f] [i] [B]; see Matter of Kathleen GG. v Kenneth II., 254 AD2d 538, 540 [1998]). Appellant’s conduct, moreover, was sufficiently proximate in time to the derivative proceeding to support the conclusion that his parental judgment remained impaired (see Matter of Cruz, 121 AD2d 901, 902-903 [1986]).
We have considered appellant’s remaining arguments and find them unavailing. Concur—Tom, J.E, Friedman, Sullivan, Gonzalez and McGuire, JJ.